SETTLEMENT AGREEMENT

This Settlement Agreement is entered into this 29th day of July, 2009, by and
between Georgia Natural Gas Company (“GNGC”) and Piedmont Energy Company (“PEC”)
(GNGC and PEC being hereinafter referred to each as a “Party” and collectively
as “the Parties”).

W I T N E S S E T H :

WHEREAS, PEC and GNGC are parties to that certain Amended and Restated Limited
Liability Company Agreement of Southstar Energy Services LLC (“Southstar”) dated
as of January 1, 2004, as amended by that certain First Amendment to Amended and
Restated Limited Liability Company Agreement dated as of July 31, 2006, by that
certain Second Amendment to Amended and Restated Limited Liability Company
Agreement dated as of July 2, 2009, and by various Written Consents of the
Executive Committee of Southstar (as amended, the “LLC Agreement”); and

WHEREAS, a dispute has arisen between GNGC and PEC with respect to the meaning
and legal effect of the provisions of Section 12.3(b) of the LLC Agreement,
which provides an option for the purchase by GNGC of PEC’s Company Interest in
Southstar under certain terms and conditions; and

WHEREAS, PEC has brought suit in the Delaware Court of Chancery (the “Court”) a
case styled Piedmont Energy Company v. Georgia Natural Gas Company, C.A.
No. 4424-VCS (the “Litigation”) seeking a determination by the Court that the
purchase option described in Section 12.3(b) of the LLC Agreement may be
exercised only in certain limited circumstances and on certain dates; and

WHEREAS, GNGC contends and has filed an answer in the Litigation asserting that
the purchase option provisions set forth in Section 12.3(b) of the LLC
Agreement, once vested, are perpetual in nature and has asked the Court to so
find; and

WHEREAS, the Parties have decided to dismiss jointly with prejudice the
Litigation and settle their disputes on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the adequacy, sufficiency
and receipt of which is hereby acknowledged, the Parties agree as follows:

1. Purchase of Company Interest and Adjustment to Allocable Shares and Company
Interest. On and effective as of January 1, 2010, in exchange for the sum of
$57,500,000 payable in cash by GNGC to PEC, (i) GNGC agrees to purchase from
PEC, and PEC agrees to sell to GNGC, a portion of PEC’s current Company Interest
in Southstar, such that following such sale, GNGC shall own an 85% Company
Interest in Southstar and PEC shall own a 15% Company Interest in Southstar, and
(ii) GNGC and PEC agree to adjust their respective Allocable Shares in Southstar
such that GNGC shall have an 85% Allocable Share in Southstar and PEC shall have
a 15% Allocable Share in Southstar. GNGC and PEC each agree to cause their
respective representatives on the Executive Committee to approve such
transactions. In furtherance of the foregoing, PEC shall execute the form of
Assignment and Assumption of LLC Interests attached hereto as Exhibit A and by
this reference made a part hereof (the “Assignment Agreement”).

2. LLC Agreement Amendment. In furtherance of the foregoing and for other
purposes stated therein, the Parties agree to execute simultaneously herewith
that certain Third Amendment to the LLC Agreement attached hereto as Exhibit B
and by this reference made a part hereof (the “3rd Amendment”).

3. Dismissal of Pending Litigation and Costs. Upon the execution hereof, PEC and
GNGC agree to execute and file with the Delaware Court of Chancery a joint
stipulation of dismissal of the Litigation, or similar documents, needed to
dismiss with prejudice the pending litigation between GNGC and PEC. Each Party
shall be responsible for their respective fees and costs associated with the
above-captioned proceeding.

4. Publication of Information Regarding Settlement. The Parties agree to work
together in good faith to prepare mutually acceptable press releases (or a joint
press release) regarding the fact of and terms of this Settlement Agreement and
further agree to consult with the other Party prior to and regarding the content
of any filings with the Securities & Exchange Commission describing or
referencing the matters and transactions described herein.

5. Further Assurances. The Parties further agree to work together, in good
faith, to develop and execute any other documents reasonably necessary to fully
effectuate and implement the purchase, agreements, and conditions agreed to
herein.

6. Entire Consideration and Agreement. This document sets forth the entire
consideration for this Settlement Agreement, which consideration is contractual
and not a mere recital. All agreements and understandings between the Parties
are embodied and expressed herein. No modification of this Settlement Agreement
shall be effective unless in writing and signed by each of the Parties hereto.

7. No Other Promises or Inducement. The undersigned Parties expressly warrant
that no promise or inducement has been offered except as set forth herein.
Excluding representations or statements made herein or in the exhibits attached
hereto, this Settlement Agreement is executed without reliance upon any
statement or representation of any person or party, or their representatives.
Acceptance of the consideration set forth herein is in full accord and
satisfaction of the claims and/or causes of action which are disputed or could
have been disputed in the Litigation.

8. Benefit of Agreement. This Settlement Agreement shall inure to the benefit of
and shall be binding upon the undersigned Parties and their respective
successors, assigns, administrators, and trustees.

9. Authority. Each of the Parties represents and warrants that they have full
requisite power and authority to execute this Settlement Agreement, including
approval by the respective Boards of Directors of AGL Resources Inc. and
Piedmont Natural Gas Company, Inc., and that the person signing this Settlement
Agreement is authorized to bind the Party on whose behalf it is executed.

10. Delaware Law. This Settlement Agreement shall be construed under and
governed by the laws of the state of Delaware without regard to the conflicts of
laws provisions thereof.

11. Capitalized Terms. Any capitalized terms used but not defined herein shall
have the meanings attributed to them in the LLC Agreement.

12. Counterparts. This Settlement Agreement may be executed in duplicate
originals and/or multiple counterparts which collectively shall constitute an
original. Counterparts may be executed by telefaxed or digital signature
transmission with the originals forwarded to the attorneys for the respective
Parties.

13. Effective Date. The effective date of this Settlement Agreement shall be the
last day on which it has been executed by a Party.

14. Governmental Approvals. Notwithstanding the foregoing, the consummation of
the provisions of Section 1 hereof is subject to the review, approval and
consent of the Georgia Public Service Commission or such other governmental
authorities having jurisdiction over Southstar, GNGC or PEC. GNGC and PEC each
hereby agree to act in good faith and use all commercially reasonable efforts to
consummate the purchase contemplated in Section 1 hereof, including the
execution of the Assignment Agreement, the 3rd Amendment or such other documents
and the taking of such actions necessary and reasonable to obtain any such
consents. A failure to obtain the consent of the Georgia Public Service
Commission shall cause this Agreement, the Assignment Agreement and the 3rd
Amendment to be null and void.

[Signatures on next page]

1

IN WITNESS WHEREOF, the undersigned Officers of GNGC and PEC have caused this
Settlement Agreement to be executed as of the date first written above.

GEORGIA NATURAL GAS COMPANY
By: /s Andrew W. Evans
Name: Andrew W. Evans
Title: EVP and CFO

PIEDMONT ENERGY COMPANY
By: /s Thomas E. Skains
Name: Thomas E. Skains
Title: Chairman and President



2